Title: To James Madison from James Simpson, 19 March 1802 (Abstract)
From: Simpson, James
To: Madison, James


19 March 1802, Tangier. No. 38. Forwards a copy of his dispatch of 20 Feb. Reports that the Essex arrived on 24 Feb. and sailed again on 26 Feb. On 13 Mar. the Batavian sloop of war Daphne arrived “with dispatches from that Government, containing assurances that an Embassy would be sent to Muley Soliman without delay”; the ship went on to Tunis and Algiers “with similar intelligence.” Relates the general belief that when the Dutch negotiate to renew their treaty a subsidy will be required of them; “but as Admiral de Winter comes to the Mediterranean with a respectable Fleet, they may probably obtain a ratification of their Antient Treaty, under its influence.” Swedish stipulations of munitions for Morocco have arrived, and [Peter] Wyk, the Swedish agent at Tangier, has gone to present other articles to the emperor. Dale has written from Gibraltar that he could not grant a passport for the Tripolitan vessel there without first obtaining permission from the president. “I am highly sensible of the very great impropriety of Muley Soliman making such a request, but with him it is not proper to speak all we think; for this reason, rather than impart Commodore Dales determination,… I have thought better to intimate to this Government … that [Dale] left the decision of the matter to his Successor and the Swedish Admiral.… This has satisfied them in the moment.” Should an absolute refusal be necessary, hopes that Sweden will join the U.S. in it. Confirms that the emperor has agreed to allow wheat to be sent to Tripoli but believes it will be almost impossible to charter vessels while Tripoli is blockaded. Dale urged him to see the emperor “in order to do away the favourable sentiments he seems to entertain towards the Tripolines”; knows JM will understand he cannot do so without presidential authorization. “At this moment in particular, such a measure is by no means necessary,” for Wyk will use his efforts on behalf of Sweden and the U.S. to convince the emperor that supporting the Tripolitans is inappropriate. Expresses doubt that the two frigates being built at Rabat will be finished by summer owing to lack of stores and amount of work remaining. Has heard that orders have been received recently at Tetuán to hasten the completion of two rowing galleys and that the emperor intends to buy some small vessels to be used as cruisers.
“His Majesty has been pleased to express himself in very gracious terms, on subject of the House mentioned in No. 37, he has directed it shall be sold for his benefit.… I have visited the House and find it very extensive, but by no means offering those principal accommodations required, such as a dancing Room & drawing Room, of that size indispensably necessary to a Consular House here. That part of the House not finished may be converted into these and some Bed rooms, this and other necessary alterations … may cost about three thousand dollars.” Has offered 4,000 ducats for the house.
Has heard repeated reports of the outbreak of the plague along the coast of Er Rif four to six days’ journey east of Tetuán. Requests instructions as solicited in his dispatches nos. 20 and 23 on the subject of U.S. vessels loading in Morocco “whilst the Plague rages”; “as the Vessels tradeing from this Country to the United States carry Goat Skins, Cow hides, Wool & Feathers, all which are very dangerous Articles, I beg with all due submission to recommend Government establishing a regulation for Trade, when the Plague or any Contagious disorder shall actualy exist.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 1). 4 pp.; marked duplicate; docketed by Brent as received with Simpson’s 13 May dispatch (no. 39). Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:91–92. Jefferson communicated a brief extract to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:465).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:481.



   
   Jan Willem de Winter (1761–1812), who as vice admiral of the Batavian fleet was defeated and taken prisoner by the British in the Battle of Camperdown in 1797, negotiated treaties with the Barbary states of Tripoli, Tunis, and Algiers in 1802. De Winter would later become a marshal of the French Empire (Tulard, Dictionnaire Napoléon, p. 1752).




   
   Dale wrote two letters in response to Simpson’s letter referring to him Mawlay Sulaiman’s request for a passport for the Tripolitan ship Meshouda blockaded at Gibraltar. In the first, Dale stated that while “it will always give me pleasure to comply with the wishes of his highness … in this instance it is not in my power, nor can it be done without the orders of the President.” In the second letter Dale repeated this and advised Simpson to see the emperor himself (Dale to Simpson, 4 and 8 Mar. 1802, Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:77, 80–81).



   
   Simpson to JM, 20 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:481).



   
   Simpson to the secretary of state, 17 Aug. 1799 and 14 May 1800 (DNA: RG 59, CD, Tangier, vol. 1).



   
   A full transcription of this document has been added to the digital edition.

